    Case: 1:18-cr-00696 Document #: 10 Filed: 10/23/18 Page 1 of 1 PageID #:71



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )   Case No. 18 CR 696
                   v.                     )
                                          )   Honorable M. David Weisman
ASHRAF AL SAFOO                           )

            GOVERNMENT’S NOTICE OF INTENT TO USE
     FOREIGN INTELLIGENCE SURVEILLANCE ACT INFORMATION

      The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

provides notice to defendant Ashraf Al Safoo and to the Court that, pursuant to Title

50, United States Code, Section 1806(c) and 1825(d), the United States intends to

offer into evidence, or otherwise use or disclose in any proceedings in this matter,

information obtained and derived from electronic surveillance and physical search

conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”), as

amended, 50 U.S.C. §§ 1801-1812 and 1821-1829.


                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                       By:    /s/Barry Jonas
                                              Barry Jonas
                                              Vikas Didwania
                                              Melody Wells
                                              Assistant United States Attorneys
                                              219 South Dearborn Street, Room 500
                                              Chicago, Illinois 60604
                                              (312) 353-5300

DATE: October 23, 2018
